NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a0290n.06

                                           No. 11-5732                                    FILED
                                                                                     Mar 13, 2012
                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT                       LEONARD GREEN, Clerk

SHANE DUAN BRIGHT,                                  )
                                                    )
       Plaintiff-Appellant,                         )
                                                    )
v.                                                  )       ON APPEAL FROM THE UNITED
                                                    )       STATES DISTRICT COURT FOR
LADONNA H. THOMPSON; COOKIE                         )       THE WESTERN DISTRICT OF
CREWS; RANDY WHITE,                                 )       KENTUCKY
                                                    )
       Defendants-Appellees.                        )




       Before: KEITH, MARTIN, and GIBBONS, Circuit Judges.


       PER CURIAM. Shane Duan Bright, a pro se Kentucky prisoner, appeals a district court

order dismissing his civil rights complaint filed pursuant to 42 U.S.C. § 1983. Bright has moved for

the appointment of counsel.

       Seeking monetary and injunctive relief, Bright sued Kentucky Department of Corrections

Commissioner LaDonna H. Thompson, Kentucky State Reformatory Warden Cookie Crews, and
Green River Correctional Complex Warden Randy White in their individual and official capacities.

Bright alleged that state funds intended for inmate education were misappropriated and that the

inmate canteen provider was price-gouging prisoners. Bright further contended that the defendants

retaliated against him for filing grievances and a lawsuit by placing him in administrative

segregation, and then transferring him from the Kentucky State Reformatory to the Green River

Correctional Complex. Bright alleged that the defendants’ conduct violated his First Amendment

rights. Bright also asserted that he was denied physical therapy after he was transferred to Green

River. The district court sua sponte dismissed Bright’s complaint under 28 U.S.C. § 1915A(b)(1)

for failure to state a claim upon which relief may be granted.
                                             No. 11-5732
                                                 -2-

        On appeal, Bright argues that: 1) the district court erred by failing to serve the defendants

before sua sponte dismissing his complaint; 2) the district court erred by sua sponte dismissing his

complaint without first granting him leave to amend; 3) the inmate canteen provider engaged in

price-gouging, depriving him of a property interest in his commissary funds; 4) he was deprived of

his property interest in state funds for inmate education in violation of his due process rights; 5) he

was denied physical therapy for his plantar fasciitis in violation of the Eighth Amendment; 6) he was

placed in administrative segregation in retaliation for filing grievances and a lawsuit in violation of

the First Amendment; and 7) he was transferred between prisons in retaliation for filing grievances

and a lawsuit in violation of his First Amendment rights.

        The district court’s order is reviewed de novo. Hill v. Lappin, 630 F.3d 468, 470 (6th Cir.

2010). Section 1915A requires a district court to screen and dismiss complaints that are frivolous,

malicious, or fail to state a claim upon which relief may be granted. See 28 U.S.C. § 1915A(b)(1);

see also Grinter v. Knight, 532 F.3d 567, 572 (6th Cir. 2008). To avoid dismissal, “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, ___, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)).

        Bright argues that the district court erred by failing to serve the defendants or grant him leave

to amend before sua sponte dismissing his complaint. District courts must screen prisoner

complaints as soon as practicable and sua sponte dismiss those that, among other things, fail to state
a claim for relief. See 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); McGore v. Wrigglesworth, 114 F.3d
601, 612 (6th Cir. 1997) (overruled on other grounds by Jones v. Bock, 549 U.S. 199 (2007)). The

district court must dismiss a complaint without first affording a plaintiff leave to amend. Benson v.

O’Brian, 179 F.3d 1014, 1015-16 (6th Cir. 1999). Such dismissal may occur at any time, even

before the defendants are served. 28 U.S.C. § 1915(e)(2).

        The district court properly dismissed Bright’s claims for relief. Bright failed to plead facts

alleging that the defendants—who serve in their supervisory capacities—were personally involved

in the events underlying the suit in order to state plausible claims for relief. See Grinter, 532 F.3d
                                           No. 11-5732
                                               -3-

at 575. These claims cannot be salvaged under a theory of respondeat superior because under

section 1983 “[g]overnment officials may not be held liable for the unconstitutional conduct of their

subordinates.”    Iqbal, 129 S. Ct. at 1948.         Rather, “a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions, has violated the

Constitution.” Id. At the very least, the plaintiff must allege that the supervisors condoned,

encouraged, or knowingly acquiesced in the alleged misconduct. Shehee v. Luttrell, 199 F.3d 295,

300 (6th Cir. 1999). Moreover, “[s]upervisory liability under § 1983 cannot be based upon a mere

failure to act but must be based upon active unconstitutional behavior.” Combs v. Wilkinson, 315
F.3d 548, 558 (6th Cir. 2002). Bright failed to adequately satisfy these pleading requirements.

       Bright’s motion for the appointment of counsel is denied and the district court’s order is

affirmed.